DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on December 27, 2021 is acknowledged.  A phone conversation with Joel Skinner on March 8, 2022 also elected Group I.  Therefore, claims 2-9, 19 and 20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Melsky et al (2017/0189108).
Referring to claim 1, Melsky et al teaches an ablation system, comprising: a catheter (114) having a distal end which is adapted to be inserted into the body of a patient (paragraph 0061); at least one emitter (140) communicatively connected on or near the distal end of 10the catheter, the emitter being adapted to being inserted into the body of a patient (paragraph 0061; Figure 2); a handle (1405) connected on or near the proximal end of the catheter, the handle being adapted to control insertion of the catheter into the body of the patient and the positioning of the emitter in the body of the patient (paragraph 0086; Figure 14).

Referring to claim 10, Melsky et al teaches wherein the handle includes a cylindrical body (paragraph 0086; Figure 10).  

27 Referring to claim 11, Melsky et al teaches wherein the cylindrical body is constructed of two overlapping housings (proximal end of 114 and 1415; Figure 14).  

Referring to claim 12, Melsky et al teaches wherein the handle further comprises two 5motors (1305, 1315) which control lateral and rotational motion of the emitter (paragraph 0086; Figure 14).  



10 Referring to claim 14, Melsky et al teaches two gears communicatively connected to one of the motors which transfers motor power into rotational motion of the emitter (paragraph 0082; Figures 13 and 14).  

Referring to claim 16, Melsky et al teaches an electronic controller (310) which is communicatively connected to the keypad (input of 305) and to the motors (paragraphs 0102-0105; Figures 9, 13 and 14).  

Referring to claim 17, Melsky et al teaches for human medical therapy (paragraph 0010).

Referring to claim 18, Melsky et al teaches a system capable of Barrett’s Esophagus therapy.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Melsky et al (2017/0189108) as applied to claims 1 and 12 above, and further in view of Abele et al (5,496,311).
Referring to claim 15, Melsky et al fails to teach a lead screw mechanism.  Abele et al teaches an analogous system for treating tissue comprising a lead screw mechanism 15connected to one of the motors which converts motor power to longitudinal motion of the emitter (Col. 7, lines 14-28; Figures 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Melsky et al to include a lead screw mechanism, as taught by Abele et al, in order to create linear force (Col. 7, lines 14-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794